POPE, Justice.
Nathan Alterman Electric Company sued the City of San Antonio for damages to its truck. In a trial before the court, judgment was rendered for the defendants. Electric Company urges that the trial court erred in failing to file its findings of fact and conclusions of law; that the judgment is not supported by any evidence, and is against the great weight of the evidence.
Electric Company requested findings and conclusions seventeen days after judgment. Rule 296, Texas Rules of Civil Procedure, states that the request should be made within ten days after rendition of judgment. The statement of facts is short and we have examined it in its entirety. From the record, no prejudice to the plaintiff accrued by the mere failure to file findings. Tippit v. Tippit, Tex.Civ.App., 360 S.W.2d 177; McClendon v. McClendon, Tex.Civ.App., 289 S.W.2d 640; Brown v. Thrower, Tex.Civ.App., 256 S.W.2d 962.
The record discloses that the Electric Company’s pick-up truck was going north, followed by City’s garbage truck. In a sparsely settled area, the Electric Company’s truck turned to the left across the highway. The driver hesitatingly stated that he gave a signal with his hand, but stated that it would be seen with great difficulty because the vehicle was rigged with large bins on either side for carrying equipment. The driver of City’s garbage truck stated he was passing the pick-up, did not see a signal, and the pick-up turned across the road in front of him. A disinterested investigator stated that the Electric Company’s driver told him that he did not give a signal of his turn.
The evidence is full and complete in support of the Electric Company driver’s contributory negligence.
The judgment for defendants is affirmed.